Beck, J.
1. Judicial sale: defective title: correction of credit. —I. We find no evidence in the record which will authorize us to correct the credit upon the judgment on account of j¿he sale of the tract of land to which defendants’ ancestors and decedents had , , no title; it is utterly silent as to the price for which that tract was sold upon the execution, and whether the lands sold thereon were so sold in separate tracts, and what was the relative value of these tracts at the date of the sale. Should we hold that the plaintiffs are entitled to the correction of the credit, as claimed by them, we are of the opinion that it is utterly impossible upon this record to allow it, because there is no evidence upon *429which it can be ascertained 'to what extent the credit should be allowed. It is unnecessary therefore to discuss the question whether the credit can or cannot be allowed, upon proper evidence.
II. All the lauds described in the petition as the property of Charles F. Harrow, and which are sought to be subjected to the claim of plaintiff, except one tract, viz.: the S. £ of the E. £ of the N. W. £ of section 24, were conveyed by one Lyon to Francis M. Harrow, in the years 1849 and 1850. This was after Francis hi., became of age. He is shown by the evidence to have been an industrious and prosperous young man, who made money in his business, and that he borrowed money for the purpose of paying for these lands, and repaid the sums so borrowed himself. These facts, with others equally strong, convince us that these lands were bought and paid for by him and were in good faith his property, and therefore not subject to the payment of the debts of his father. A full discussion of the evidence and a statement of the facts and reasons upon which,we base our conclusions would require time and space in this opinion which cannot with profit be given thereto. ' We forebear, therefore, farther to notice this branch of the case.
2. Fraudulent conveyance: void as against creditors. III. We are of the opinion that the land described in the petition not conveyed by Lyon to Francis M. Harrow, viz.: the S. £ of the E. £ of the N. W. £ section 24, was purchased with the means of Charles ]jan.ow and conveyed to his son for the purpose of defrauding his creditors, and is therefore subject to the debts of said Charles F. Harrow. We refrain, for the reasons above given, from entering into a discussion of the evidence and a statement of the reasons which draw us to this conclusion.
The decree of the District Court is reversed and the cause remanded with directions that a decree be entered *430subjecting only tbe above tract of laud, viz.: S. £ of the E. of N. W. J, section 24, to the payment of tbe judgment of plaintiffs, and that such decree conform to this opinion, in permitting tbe credit to remain undisturbed. In ascertaining the amount due on tbe judgment, tbe court will allow the credit as it appears upon tbe judgment docket, to tbe amount of $1,947.81.
"Reversed.